Exhibit 10.4

EXECUTION COPY

 

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282

  

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

CONFIDENTIAL

May 3, 2016

IMS Health Holdings, Inc.

IMS Health Incorporated

83 Wooster Heights Road

Danbury, Connecticut 06810

Attention: Jeffrey Ford

Project Cooperstown

Commitment Letter

Ladies and Gentlemen:

You have advised Goldman Sachs Bank USA (“GS Bank”) and JPMorgan Chase Bank,
N.A. (“JPMorgan” and, together with GS Bank and together with any other
Commitment Party appointed as described below, collectively, the “Commitment
Parties,” “we” or “us”) that IMS Health Holdings, Inc., a Delaware corporation
(“Mets” and, together with IMS Health Incorporated ( “IMS”), “you”) will effect
a series of merger transactions (such series of transactions, collectively, the
“Merger”), pursuant to which Mets will merge with and into Quintiles
Transnational Holdings Inc., a North Carolina corporation (the “Braves”) and
Quintiles Transnational Corp. (“Quintiles Transnational”) will merge with and
into IMS, the result of which will be that IMS will be the surviving corporation
and the parent borrower under the Existing IMS Credit Agreement (as defined in
the Transaction Description) and the issuer of all outstanding debt securities
of IMS and Quintiles Transnational. You have further advised us that, in
connection with the foregoing, you intend to consummate the other Transactions
described in the Transaction Description attached hereto as Exhibit A (the
“Transaction Description”). Capitalized terms used but not defined herein have
the meanings assigned to them in the Transaction Description or the Summary of
Principal Terms and Conditions attached hereto as Exhibits B and C (the “Term
Sheet”; this commitment letter, the Transaction Description, the Term Sheet and
the Summary of Additional Conditions attached hereto as Exhibit D, collectively,
the “Commitment Letter”).

 

1. Commitments.

In connection with the Transactions, (a) each of GS Bank, JPMorgan and any other
Initial Term A Lender appointed as described below (collectively, the “Initial
Term A Lenders”) is pleased to advise you of its several, but not joint,
commitment to provide the percentage of the entire principal amount of the
Incremental Term A Facility (as defined in the Transaction Description) set
forth opposite such Initial Term A Lender’s name on Schedule 1 hereto (as such
schedule may be amended or supplemented in accordance with the terms of this
Commitment Letter), upon the terms and subject to the conditions referred to in
this Commitment Letter; and (b) each of GS Bank, JPMorgan and any other Initial
Term B Lender appointed as described below (collectively, the “Initial Term B
Lenders” and, together with the Initial Term A Lenders, collectively, the
“Initial Lenders”) is pleased to advise you of its several, but not joint,
commitment to provide the percentage of the entire principal amount of the
Incremental Term B Facility (as defined in the Transaction Description) set
forth opposite such Initial Term B Lender’s name



--------------------------------------------------------------------------------

on Schedule 1 hereto (as such schedule may be amended or supplemented in
accordance with the terms of this Commitment Letter), upon the terms and subject
to the conditions referred to in this Commitment Letter; provided that, (x) the
commitments under the Incremental Term B Facility shall be equally and ratably
reduced on a dollar-for-dollar basis by an amount equal to (1) the gross
proceeds of any New Notes (as defined in the Transaction Description) borrowed,
incurred or issued after the date hereof in connection with the Transactions and
(2) the amounts of Specified Cash (as defined in the Transaction Description)
and (y) to the extent the commitments under the Incremental Term B Facility have
been reduced to $0, the commitments under the Incremental Term A Facility shall
be equally and ratably reduced on a dollar-for-dollar basis by an amount equal
to (1) the gross proceeds of any New Notes in excess of the commitments under
the Incremental Term B Facility as of the date hereof, borrowed, incurred or
issued after the date hereof in connection with the Transactions and (2) the
amounts of Specified Cash (it being understood that, for the avoidance of doubt,
this Commitment Letter shall not constitute a commitment by any of the
Commitment Parties to provide or underwrite any such New Notes).

 

2. Titles and Roles.

Each of (a) GS Bank, JPMorgan and any other Term A Lead Arranger appointed as
described below (together with any of their respective designated affiliates,
collectively, the “Term A Lead Arrangers”) is pleased to confirm its willingness
to act as a joint lead arranger and joint lead bookrunner for the Incremental
Term A Facility and (b) GS Bank, JPMorgan and any other Term A Lead Arranger
appointed as described below (together with any of their respective designated
affiliates, collectively, the “Term B Lead Arrangers” and, together with the
Term A Lead Arrangers, collectively, the “Lead Arrangers”) is pleased to confirm
its willingness to act as a joint lead arranger and joint lead bookrunner for
the Incremental Term B Facility; provided that, in each case, you agree that
JPMorgan may perform its responsibilities hereunder through its affiliate, J.P.
Morgan Securities LLC. After the Acceptance Date, until the date that is fifteen
(15) business days after the Acceptance Date, you may appoint additional lead
arrangers or bookrunners or confer other titles in respect of the Incremental
Term Facilities (each, an “Additional Arranger”) in a manner and with economics
determined by you in consultation with the Lead Arrangers not to exceed 52.0% in
the aggregate with respect to the Incremental Term Facilities; provided that no
additional lead arranger or bookrunner for any Incremental Term Facility shall
receive a greater proportion of the aggregate economics than the Initial Lenders
and Lead Arrangers for the Incremental Term Facilities on the date hereof (it
being understood that, to the extent you appoint any Additional Arranger, the
commitments of the Initial Lenders as of the date thereof will be reduced
equally and ratably by the amount of the commitments of such Additional
Arrangers upon the execution by such Additional Arrangers of customary joinder
documentation, and, thereafter, each such Additional Arranger shall constitute a
“Term A Lead Arranger”, “Term B Lead Arranger”, “Lead Arranger”, “Initial Term A
Lender”, “Initial Term B Lender”, “Initial Lender” and/or a “Commitment Party”,
as applicable, under this Commitment Letter and the Fee Letter). It is agreed
that GS Bank shall receive “left” placement in any marketing materials for the
Incremental Term Facilities and shall have all rights and responsibilities
customarily associated with such position and such name placement. No
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in order to obtain any
Lender’s (as defined below) commitment to the Incremental Term Facilities unless
you and the Commitment Parties shall so agree.

 

3. Syndication.

The Lead Arrangers reserve the right, prior to or after the Closing Date, to
syndicate all or a portion of the Initial Lenders’ commitments in respect of the
Incremental Term Facilities to a group of banks, financial institutions and
other institutional lenders identified by the Commitment Parties in consultation
with you and reasonably acceptable to you and us (such acceptance not to be
unreasonably

 

2



--------------------------------------------------------------------------------

withheld or delayed), including any relationship lenders designated by you in
consultation with the Commitment Parties (together with the Initial Lenders, the
“Lenders”); provided that notwithstanding the Lead Arrangers’ right to syndicate
all or any portion of their commitments hereunder, except as expressly set forth
in Section 2 above, no assignment by the Initial Lenders of all or any portion
of their commitments hereunder shall be effective until after the Closing Date,
provided further that, except as expressly set forth in Section 2 above, such
syndication shall not relieve any Initial Lender of its obligations set forth
herein and, unless you agree in writing, the Commitment Parties shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Incremental Term Facilities and this Commitment
Letter, including all rights with respect to consents, modifications, waivers
and amendments, until the Closing Date has occurred and, unless you agree in
writing, the Lead Arrangers will not syndicate any loans or commitments under
the Incremental Term Facilities to any Disqualified Institutions (as defined in
the Existing IMS Credit Agreement).

The Lead Arrangers intend to commence syndication efforts in respect of the
Incremental Term Facilities promptly upon the execution of this Commitment
Letter. You agree to use your commercially reasonable efforts to assist the Lead
Arrangers in completing a timely syndication of the Incremental Term Facilities
that is reasonably satisfactory to us and you until the date that is the earlier
of (i) 45 days after the Closing Date and (ii) the date on which the Successful
Syndication (as defined in the Fee Letter) is achieved (such earlier date, the
“Syndication Date”). Such assistance shall include (a) your using commercially
reasonable efforts to ensure that any syndication efforts benefit from your
existing lending and investment banking relationships and the existing lending
and investment banking relationships of Braves (to the extent not in
contravention of your rights set forth in the Merger Agreement), (b) direct
contact between appropriate members of your senior management, representatives
and advisors (and to the extent not in contravention of your rights set forth in
the Merger Agreement, your using commercially reasonable efforts to cause direct
contact between appropriate members of Braves’ senior management,
representatives and advisors) and the proposed Lenders at times and locations
mutually agreed upon, (c) your assistance (and to the extent not in
contravention of your rights set forth in the Merger Agreement, your using
commercially reasonable efforts to cause the Braves to assist) in the
preparation of one or more information packages (in form and with content
consistent with customary market practice for such information packages)
regarding the business, operations, financial projections and prospects of IMS,
Braves and their respective subsidiaries, to the extent not in contravention of
your rights to request information concerning Braves and its subsidiaries set
forth in the Merger Agreement (collectively, the “Confidential Information
Package”), including, without limitation, all information relating to the
transactions contemplated hereunder prepared by or on behalf of IMS reasonably
deemed necessary by the Lead Arrangers to complete the syndication of the
Incremental Term Facilities, solely to the extent reasonably requested by the
Lead Arrangers, (d) using your commercially reasonable efforts to procure prior
to the launch of the general syndication of the Incremental Term Facilities an
updated public corporate credit rating (but no specific rating) and an updated
public corporate family rating (but no specific rating), as the case may be, for
IMS and public ratings (but no specific ratings) for the Incremental Term
Facilities from each of Standard & Poor’s Ratings Services (“S&P”) and Moody’s
Investors Service, Inc. (“Moody’s”) and (e) the hosting, with the Lead
Arrangers, of one or more meetings of prospective Lenders at times and locations
mutually agreed upon. Notwithstanding the foregoing and without limiting your
obligations under this paragraph, the Lead Arrangers hereby acknowledge that (x)
the Confidential Information Package utilized in connection with the syndication
of the Incremental Term Facilities for Public Lenders is expected to be based on
publicly available information for Mets and Braves and (y) it is expected that
the syndication of the Incremental Term Facilities will only require one meeting
with existing and prospective Lenders in which you and your senior management
and representatives are expected to attend.

Until (i) the later of the Syndication Date and the Closing Date, (x) you will
ensure that there will not be any competing issues of debt securities or
commercial bank or other credit facilities (other than the

 

3



--------------------------------------------------------------------------------

Incremental Term Facilities, any Revolving Credit Borrowing (as defined in the
Existing IMS Credit Agreement) to the extent not in contravention of Section
5.1(b)(vii) of the Merger Agreement (as of the Acceptance Date), any amendments
to the Existing IMS Credit Agreement arranged by a Lead Arranger and/or any
other financing to which the Lead Arrangers have consented (such consent not to
be unreasonably withheld, conditioned or delayed) and other than, if applicable,
the New Notes) of you or your respective subsidiaries, in each case being
offered, placed or arranged that would reasonably be expected to materially
impair the primary syndication of the Incremental Term Facilities and (y) to the
extent not in contravention of your rights set forth in the Merger Agreement,
you will use commercially reasonable efforts to ensure that no such competing
issues of debt securities or commercial bank or other credit facilities of
Braves or its subsidiaries, is being offered, placed or arranged (other than any
revolving borrowings under the Existing Quintiles Credit Facility to the extent
not in contravention of Section 5.1(a)(vii) of the Merger Agreement (as of the
Acceptance Date), borrowings under, or amendments to, the Quintiles Receivables
Financing (as defined in the Transaction Description) and, with respect to
borrowings, to the extent not in contravention of Section 5.1(a)(vii) of the
Merger Agreement (as of the Acceptance Date) and/or any other financing to which
the Lead Arrangers have consented (such consent not to be unreasonably withheld,
conditioned or delayed)) that would reasonably be expected to materially impair
the primary syndication of the Incremental Term Facilities (it being understood
that ordinary course short-term working capital facilities and capital lease,
purchase money and equipment financings of Mets, Braves and their respective
subsidiaries shall not be subject to this clause (i)) (this clause (i), the
“Clear-Market Provision”) and (ii) the Syndication Date (x) you agree to prepare
and provide promptly to the Lead Arrangers all available customary information
with respect to you, your subsidiaries, the Transactions and the other
transactions contemplated hereby (including financial estimates, forecasts and
other forward-looking information (including, to the extent not in contravention
of your rights set forth in the Merger Agreement, those relating to Braves and
its subsidiaries), the “Projections”) as the Lead Arrangers may reasonably
request in connection with the syndication of the Incremental Term Facilities
and (y) to the extent not in contravention of your rights set forth in the
Merger Agreement, you will use commercially reasonable efforts to cause Braves
to prepare and provide promptly to the Lead Arrangers all available customary
information with respect to Braves and its subsidiaries as the Lead Arrangers
may reasonably request in connection with the syndication of the Incremental
Term Facilities. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter, none of the foregoing (including the
commencement and completion of any syndication of the Incremental Term
Facilities) shall constitute a condition to the commitments hereunder or the
funding of the Incremental Term Facilities on the Closing Date.

The Lead Arrangers will, in consultation with you, manage all aspects of the
syndication of the Incremental Term Facilities, including decisions as to the
selection of institutions to be approached, subject to your consent (such
consent, solely with respect to the Incremental Term B Facility, not to be
unreasonably withheld or delayed) and excluding Disqualified Institutions, and
when they will be approached, when their commitments will be accepted, which
institutions will participate and in any case, excluding Disqualified
Institutions, the allocation of the commitments among the Lenders and the amount
and distribution of fees among the Lenders.

 

4. Information.

You hereby represent and warrant that (in each case, subject to your knowledge
with respect to Braves and its subsidiaries) (a) all written information and
written data concerning you, Braves and their respective subsidiaries (other
than the Projections, other forward looking information, and information of a
general economic or general industry nature) that have been or will be made
available to the Commitment Parties by or on behalf of you or any of your
representatives (the “Information”), taken as a whole, does not or will not,
when furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein not
materially misleading

 

4



--------------------------------------------------------------------------------

in light of the circumstances under which such statements are made (after giving
effect to all supplements and updates thereto), and (b) the Projections that
have been or will be made available to the Lead Arrangers by or on behalf of you
or any of your or representatives have been or will be prepared in good faith
based upon assumptions that are believed by you to be reasonable at the time
made and at the time any such Projections are delivered to the Commitment
Parties; it being understood that any such Projections are not to be viewed as
facts, are subject to significant uncertainties and contingencies, many of which
are beyond your control, that no assurance can be given that any particular
Projections will be realized, that actual results may differ and that such
differences may be material. You agree that, if at any time prior to the later
of the Syndication Date and the Closing Date, you become aware that any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information and Projections were being furnished,
and such representations were being made, at such time, then you will promptly
supplement the Information and Projections so that such representations will be
correct under those circumstances. In arranging and syndicating the Incremental
Term Facilities, the Lead Arrangers will be entitled to use and rely on the
Information and the Projections without responsibility for independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information or Projections.

You hereby acknowledge that (a) we will make available the Information and the
Projections to the proposed syndicate of Lenders by posting on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public side” Lenders (i.e., Lenders that do not wish to receive
information that is (i) of a type that is not publicly available or has not been
made available to investors in connection with a Rule 144A or public offering of
IMS’ or Braves’ or their respective subsidiaries’ securities and (ii) material
with respect to IMS, Braves or any of their respective subsidiaries or any of
your or their respective securities for purposes of United States Federal and
state securities laws (all such information described in the foregoing, “MNPI”))
(each, a “Public Lender”). At the request of the Lead Arrangers, you agree to
assist (and to the extent not in contravention of your rights set forth in the
Merger Agreement, to use commercially reasonable efforts to cause Braves to
assist) us in preparing an additional version of each Confidential Information
Package to be used by Public Lenders. The information to be included in the
additional version of each Confidential Information Package will consist
exclusively of information and documentation that does not include MNPI (such
information and documents “Public Lender Information”). It is understood that in
connection with your assistance described above, (a) if reasonably requested by
the Lead Arrangers, a customary authorization letter will be included in the
Confidential Information Package that authorizes the distribution of such
confidential information memorandum to prospective Lenders and confirms that the
public-side version consists exclusively of Public Lender Information and each
such confidential information memorandum shall exculpate you, Braves, your and
its respective affiliates and us and our affiliates with respect to any
liability related to the use of the contents of the confidential information
memorandum or any related marketing material by the recipients thereof; (b) the
Public Lender Information shall include the following information except to the
extent you notify us to the contrary and provided that you shall have been given
a reasonable opportunity to review such documents and comply with the U.S.
Securities and Exchange Commission (the “SEC”) disclosure requirements (and such
Public Lender Information is permitted to be made available to all prospective
Lenders, including through a Platform designated “Public Lenders”): (i) drafts
and final versions of the Incremental Term Facilities Documentation (as defined
in Exhibit C), (ii) administrative materials prepared by the Commitment Parties
for prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda) and (iii) notification of changes in the terms of
the Incremental Term Facilities; (c) at our request, you shall identify
Information to be distributed to Public Lenders by clearly and conspicuously
marking the same as “PUBLIC”, it being understood that you shall not otherwise
be under any obligation to mark Information as “PUBLIC”; and (d) we shall be
entitled to treat any Information and Projections that are not specifically
identified as “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Lenders” to which Public Lenders do not have
access.

 

5



--------------------------------------------------------------------------------

5. Fees.

As consideration for the commitments of the Initial Lenders hereunder and the
Lead Arrangers’ agreements to perform the services described herein, you agree
to pay the fees set forth in the fee letter dated as of the date hereof by and
among us and you (the “Fee Letter”). Once paid, such fees shall not be
refundable under any circumstances, except as otherwise contemplated by the Fee
Letter or agreed in writing by the parties hereto.

 

6. Conditions Precedent.

The commitments of the Initial Lenders hereunder and the Lead Arrangers’
agreement to perform the services described herein are subject to only the
conditions set forth in Exhibit D hereto, and upon the satisfaction (or waiver
by the Lead Arrangers) of such conditions, the initial funding of the
Incremental Term Facilities shall occur, it being understood that there are no
conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter and the Fee Letter), other
than those that are expressly stated above, and such conditions shall be subject
in all respects to the provisions of this Section 6 (collectively, the
“Conditions”).

Notwithstanding anything in this Commitment Letter (including each of the
Exhibits hereto), the Fee Letter or the Incremental Term Facilities
Documentation or any other agreement or undertaking related to the financing of
the Transactions to the contrary, (a) other than as explicitly set forth in
Exhibit D, the only representations and warranties the making and accuracy of
which shall be a condition to the funding of the Incremental Term Facilities on
the Closing Date shall be (i) such of the representations made by or on behalf
of Braves and its subsidiaries in the Merger Agreement as are material to the
interests of the Lenders, but only to the extent that you have (or an affiliate
of yours has) the right to terminate your (or its) obligations under the Merger
Agreement or decline to consummate the Merger, in each case as a result of a
breach of such representations in the Merger Agreement (the “Specified Merger
Agreement Representations”) and (ii) the Specified Representations (as defined
below), (b) the terms of the definitive documentation for the Incremental Term
Facilities shall be in a form such that they do not impair the funding of the
Incremental Term Facilities on the Closing Date if the conditions set forth in
Exhibit D attached hereto are satisfied or waived (it being understood and
agreed that to the extent any Collateral (including the creation or perfection
of any security interest) is not or cannot be provided on the Closing Date
(other than, to the extent required under the Existing IMS Credit Agreement, (i)
the perfection of a lien on Collateral (as defined in the Existing IMS Credit
Agreement) that is of the type where a lien on such Collateral may be perfected
by the filing of a financing statement under the Uniform Commercial Code (“UCC”)
and (ii) a pledge of the equity interests of each Closing Date Guarantor with
respect to which a lien may be perfected on the Closing Date by the delivery of
a stock or equivalent certificate (together with a stock power or similar
instrument of transfer endorsed in blank for the relevant certificate) (it being
agreed that, in the case of the Quintiles Transnational and its subsidiaries,
with respect to any such certificate that is required to be delivered that has
not been made available to you prior to the Closing Date after your use of
commercially reasonable efforts, it may instead be delivered within 3 business
days after the Closing Date (or such later date as the Administrative Agent (as
defined in the Existing IMS Credit Agreement) may agree))) after your use of
commercially reasonable efforts to do so without undue burden or expense, then
the provision and/or perfection of such Collateral shall not constitute a
condition precedent to the availability or initial funding of the Incremental
Term Facilities on the Closing Date but may instead be delivered and/or
perfected within 60 days (or such longer period as the Administrative Agent may
reasonably agree) after the Closing Date pursuant to arrangements to be mutually
agreed by the parties hereto acting reasonably); it being agreed that the
Incremental Term Facilities Documentation shall not require a “bringdown” of the
representations under the Existing IMS Credit Agreement (except a “bringdown” of
the representation in Section 5.14 of the Existing IMS Credit Agreement (solely
as it relates to the Incremental Term Facilities Documentation)) and (c) the
only

 

6



--------------------------------------------------------------------------------

conditions (express or implied) to the availability of the Incremental Term
Facilities on the Closing Date are those expressly set forth on Exhibit D
hereto, and such conditions shall be subject in all respects to the provisions
of this paragraph. For purposes hereof, “Specified Representations” means the
representations and warranties made by the Parent Borrower and the Closing Date
Guarantors, as applicable, set forth in the Existing IMS Credit Agreement
relating to organizational existence of the Parent Borrower and the Closing Date
Guarantors, organizational power and authority (as they relate to due
authorization, execution, delivery and performance of the applicable Incremental
Term Facilities Documentation) of the Parent Borrower and the Closing Date
Guarantors, due authorization, execution and delivery, in each case as they
relate to the entering into and performance of the relevant Incremental Term
Facilities Documentation by the Parent Borrower and the Closing Date Guarantors,
the enforceability of such documentation against the Parent Borrower and the
Closing Date Guarantors, no conflicts between entering into the Incremental Term
Facilities Documentation and the organizational documents of the Parent Borrower
and the Closing Date Guarantors; Federal Reserve margin regulations; the PATRIOT
Act; the Investment Company Act; use of proceeds not in violation of FCPA or
OFAC; solvency as of the Closing Date (after giving effect to the Transactions)
of IMS and its subsidiaries on a consolidated basis (with solvency being
determined in a manner described in Annex I to Exhibit D attached hereto); and
creation and perfection of security interests in the Collateral (subject in all
respects to security interests and liens permitted under the Existing IMS Credit
Agreement and the Incremental Term Facilities Documentation and to the foregoing
provisions of this paragraph and the provisions of the immediately preceding
paragraph). “Closing Date Guarantors” means, the Parent Borrower and Material
Domestic Subsidiaries (as defined in the Existing IMS Credit Agreement) of the
Parent Borrower that are required to become Guarantors under the Existing IMS
Credit Agreement (after giving effect to the Merger). This Section 6, and the
provisions herein, shall be referred to as the “Certain Funds Provision”.

Upon satisfaction (or waiver by the Lead Arrangers) of the Conditions (the date
of satisfaction (or waiver by the Lead Arrangers) of such conditions, the
“Closing Date”), the Commitment Parties shall fund the Incremental Term
Facilities.

 

7. Indemnification; Expenses.

You agree (a) to indemnify and hold harmless each Commitment Party and its
affiliates and controlling persons and the respective officers, directors,
employees, agents and representatives of each of the foregoing and their
successors and permitted assigns (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities and expenses, joint or
several, to which any such Indemnified Person may become subject arising out of,
resulting from or in connection with any actual or threatened claim, litigation,
investigation or proceeding relating to this Commitment Letter, the Fee Letter,
the Transactions or the Incremental Term Facilities (any of the foregoing, an
“Action”), regardless of whether any such Indemnified Person is a party thereto,
whether or not such Action is brought by you, your equity holders, affiliates,
creditors or any other person, and to reimburse each such Indemnified Person
within 30 days after receipt of a written request together with customary backup
documentation for any reasonable and documented out-of-pocket legal (limited to
one counsel for all Indemnified Persons taken as a whole and, if reasonably
necessary, a single local counsel for all Indemnified Persons taken as a whole
in each relevant jurisdiction and, solely in the case of a conflict of interest,
one additional counsel in each relevant jurisdiction to each group of affected
Indemnified Persons similarly situated taken as a whole) or other reasonable and
documented out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing; provided that the foregoing indemnity will not,
as to any Indemnified Person, apply to losses, claims, damages, liabilities or
expenses (i) to the extent resulting from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any of its Related Indemnified
Persons (as defined below), (ii) to the extent arising from a material breach of
the obligations of such Indemnified Person or any of its Related Indemnified
Persons under this

 

7



--------------------------------------------------------------------------------

Commitment Letter or the Fee Letter (in the case of each of clauses (i) and (ii)
of this proviso, as determined by a court of competent jurisdiction in a final
and non-appealable judgment) or (iii) to the extent arising from any dispute
solely among Indemnified Persons other than any claims against any Commitment
Party in its capacity or in fulfilling its role as an administrative agent or
arranger or any similar role under any Facility and other than any claims
arising out of any act or omission on the part of you or your affiliates (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), and (b) to reimburse each Commitment Party and its affiliates on the
Closing Date (to the extent an invoice therefor is received by the Invoice
Date), together with any supporting documentation reasonably requested by you,
for all reasonable and documented out-of-pocket expenses (including but not
limited to expenses of the Commitment Parties’ due diligence investigation,
syndication expenses, travel expenses and reasonable fees, disbursements and
other charges of counsel to the Lead Arrangers identified in the Term Sheet and,
if necessary, of a single local counsel to the Lead Arrangers in each relevant
material jurisdiction), in each case incurred in connection with the Incremental
Term Facilities and the preparation of this Commitment Letter, the Fee Letter
and any security arrangements in connection therewith (collectively, the
“Expenses”); provided that, other than reimbursement of obligations relating to
enforcement by the Commitment Parties of this Commitment Letter or the Fee
Letter, you shall not be required to reimburse any of the Expenses in the event
the Closing Date does not occur. Notwithstanding any other provision of this
Commitment Letter, (i) no Indemnified Person shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent such damages are found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any of
its Related Indemnified Persons, and (ii) neither (x) any Indemnified Person nor
(y) you (nor any of your subsidiaries or affiliates) shall be liable for any
indirect, special, punitive or consequential damages (in the case of this clause
(y), other than in respect of any such damages incurred or paid by an
Indemnified Person to a third party) in connection with this Commitment Letter,
the Fee Letter, the Incremental Term Facilities, the Transactions (including the
Incremental Term Facilities and the use of proceeds thereunder), or with respect
to any activities related to the Incremental Term Facilities. You shall not be
liable for any settlement of any Action effected without your consent (which
consent shall not be unreasonably withheld or delayed), but if settled with your
written consent or if there is a final judgment in any such Actions, you agree
to indemnify and hold harmless each Indemnified Person from and against any and
all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with this Section 7. You shall not, without
the prior written consent of an Indemnified Person (which consent shall not be
unreasonably withheld or delayed), effect any settlement of any pending or
threatened Actions in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless such settlement (a) includes an
unconditional release of such Indemnified Person in form and substance
reasonably satisfactory to such Indemnified Person (which approval shall not be
unreasonably withheld or delayed) from all liability or claims that are the
subject matter of such Actions and (b) does not include any statement as to or
any admission of fault, culpability or a failure to act by or on behalf of such
Indemnified Person. Notwithstanding the foregoing, each Indemnified Person shall
be obligated to refund or return promptly any and all amounts paid by you or on
your behalf under this paragraph to such Indemnified Person for any such losses,
claims, damages, liabilities or expenses to the extent such Indemnified Person
is not entitled to payment of such amounts in accordance with the terms hereof.

For purposes hereof, a “Related Indemnified Person” of an Indemnified Person
means (1) any controlling person or controlled affiliate of such Indemnified
Person, (2) the respective directors, officers, or employees of such Indemnified
Person or any of its controlling persons or controlled affiliates and (3) the
respective agents of such Indemnified Person or any of its controlling persons
or controlled affiliates, in the case of this clause (3), acting at the
instructions of such Indemnified Person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Commitment Letter and the
Incremental Term Facilities.

 

8



--------------------------------------------------------------------------------

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including without limitation
investment banking and financial advisory services, securities trading, hedging,
financing and brokerage activities and financial planning and benefits
counseling) to other companies in respect of which you may have conflicting
interests. We will not furnish confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter or our other
relationships with you to other companies (except as contemplated in Section 12
below). You also acknowledge that we do not have any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by us or any of our respective
affiliates from other companies.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and any Commitment Party is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether any Commitment Party has advised or is advising
you on other matters, (b) the Commitment Parties, on the one hand, and you, on
the other hand, have an arm’s-length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty on
the part of any Commitment Party and you waive, to the fullest extent permitted
by law, any claims you may have against us for breach of fiduciary duty or
alleged breach of fiduciary duty in connection with the Transactions and agree
that we will have no liability (whether direct or indirect) to you in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
your behalf, including equity holders, employees or creditors, (c) you are
capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) you have been advised that each Commitment Party and its affiliates
are engaged in a broad range of transactions that may involve interests that
differ from your and your affiliates’ interests and that no Commitment Party has
any obligation to disclose such interests and transactions to you or your
affiliates, (e) you have consulted your own legal, accounting, regulatory and
tax advisors to the extent you have deemed appropriate and (f) each Commitment
Party has been, is and will be acting solely as a principal and, except as
otherwise expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary for you, any of
your affiliates or any other person or entity. In addition, each Commitment
Party may employ the services of its affiliates in providing certain services
hereunder and may exchange with such affiliates in connection therewith
information concerning you, and such affiliates shall be entitled to the
benefits afforded to, and subject to the obligations of, such Commitment Party
under this Commitment Letter.

In addition, please note that GS Bank has been retained by Mets as financial
advisor (in such capacity, the “Mets Advisor”) to Mets in connection with the
Merger. Each of the parties hereto agree to such retention, and further agree
not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of the Mets Advisor and/or its affiliates’ arranging or
providing or contemplating arranging or providing financing for a competing
bidder and, on the other hand, our and our affiliates’ relationships with you as
described and referred to herein. Each of the parties hereto acknowledge that,
in such capacity, the Mets Advisor may recommend that Mets not pursue or accept
your offer or proposal for the Merger or advise Mets in other manners adverse to
your interests. Each of the parties hereto further acknowledge that we shall not
be imputed to have knowledge of confidential information provided to or obtained
by GS Bank in its capacity as financial advisor to Mets.

 

9



--------------------------------------------------------------------------------

You further acknowledge that each Commitment Party and its affiliates are full
service securities firms engaged in securities trading and brokerage activities
as well as providing investment banking and other financial services. In the
ordinary course of business, each Commitment Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, you
and other companies with which you and Braves may have commercial or other
relationships. Except as expressly agreed in Section 1 hereof, with respect to
any securities and/or financial instruments so held by any Commitment Party, its
affiliates or any of its respective customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

You further acknowledge and agree that you are responsible for making your own
independent judgment with respect to such transactions and the process leading
thereto. Additionally, you acknowledge and agree that we are not advising you as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction (including, without limitation, with respect to any consents needed
in connection with the transactions contemplated hereby). You shall consult with
your own advisors concerning such matters and shall be responsible for making
your own independent investigation and appraisal of the transactions
contemplated hereby (including, without limitation, with respect to any consents
needed in connection therewith), and we shall have no responsibility or
liability to you with respect thereto.

 

9. Assignments; Amendments; Governing Law, Etc.

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto without the prior written consent of each other party hereto
(and any attempted assignment without such consent shall be null and void), is
intended to be solely for the benefit of the parties hereto (and Indemnified
Persons), is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto (and Indemnified Persons) and
is not intended to create a fiduciary relationship among the parties hereto;
provided that the Commitment Parties may assign their respective commitments
hereunder (subject to the provisions set forth in this Commitment Letter,
including but not limited to the limitations set forth in Section 3 hereto) to
their respective affiliates (including, without limitation, in the case of GS
Bank, to Goldman Sachs Lending Partners LLC) and to one or more prospective
Lenders not constituting a Disqualified Institution; it being understood that
any such affiliate shall be entitled to the benefits afforded to, and subject to
the obligations of, such Commitment Party hereunder; provided further that, (a)
no Commitment Party shall be relieved of any obligation hereunder in the event
that any affiliate to which it has assigned its obligations or through which it
performs its obligations hereunder fails to perform the same in accordance with
the terms hereof and (b) the assigning Commitment Party shall be responsible for
any breach by any such affiliate of the obligations hereunder that are
applicable to it, except in the case of GS Bank where (I) an assignment is made
to Goldman Sachs Lending Partners LLC and (II) Goldman Sachs Lending Partners
LLC has expressly assumed all such assigned obligations of GS Bank hereunder in
writing reasonably acceptable to you. This Commitment Letter may not be amended
or any provision hereof waived or modified except by an instrument in writing
signed by the Commitment Parties and you. This Commitment Letter may be executed
in any number of counterparts, each of which shall be an original and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile
transmission or by “.pdf” or similar electronic transmission shall be effective
as delivery of a manually executed counterpart hereof. Section headings used
herein are for convenience of reference only, are not part of this Commitment
Letter and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter. You acknowledge that
information and documents relating to the Incremental Term Facilities may be
transmitted through SyndTrak, Intralinks, the internet, e-mail, or similar
electronic transmission systems, and, notwithstanding anything herein to

 

10



--------------------------------------------------------------------------------

the contrary, that no Commitment Party shall be liable for any damages arising
from the unauthorized use or misuse by others of information or documents
transmitted in such manner except for direct (as opposed to indirect, special,
punitive or consequential) damages resulting from the gross negligence, bad
faith or willful misconduct, as determined by a court of competent jurisdiction
in a final and non-appealable judgment, of such Commitment Party or any of its
affiliates (to the extent contemplated by the last sentence of the second
paragraph of Section 8 hereof) or Related Indemnified Persons of any of the
foregoing. This Commitment Letter, together with the Fee Letter, supersedes all
prior understandings, whether written or oral, among us with respect to the
Incremental Term Facilities and sets forth the entire understanding of the
parties hereto with respect thereto. THIS COMMITMENT LETTER, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO THIS COMMITMENT LETTER,
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK; provided that, notwithstanding the preceding sentence
and the governing law provisions of this Commitment Letter and the Fee Letter,
it is understood and agreed that (a) the interpretation of the definition of
“IMS Health Material Adverse Effect” (and whether or not a IMS Health Material
Adverse Effect has occurred), (b) the interpretation of the definition of
“Quintiles Material Adverse Effect” (and whether or not a Quintiles Material
Adverse Effect has occurred), (b) the determination of the accuracy of any
Specified Merger Agreement Representation and whether as a result of any
inaccuracy thereof you or your applicable affiliate has the right to terminate
your or its obligations under the Merger Agreement or to decline to consummate
the Merger and (c) the determination of whether the Merger has been consummated
in accordance with the terms of the Merger Agreement and, in any case, claims or
disputes arising out of any such interpretation or determination or any aspect
thereof, in each case, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

10. WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF
THIS COMMITMENT LETTER, THE FEE LETTER OR THE PERFORMANCE BY US OR ANY OF OUR
AFFILIATES OF THE SERVICES HEREUNDER OR THEREUNDER.

 

11. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America, in each case, sitting in
the Borough of Manhattan in the City of New York, and any appellate court from
any thereof, as to any action or proceeding arising out of or relating to this
Commitment Letter, the Fee Letter, or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and agrees that all
claims in respect of any such action or proceeding shall be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court, (b) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby in any court
in which such venue may be laid in accordance with clause (a) of this sentence,
(c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law; provided, that with respect to
any suit, action or proceeding arising out of or relating to

 

11



--------------------------------------------------------------------------------

the Merger Agreement or the transactions contemplated thereby and which does not
involve claims against us or the Commitment Parties or any indemnified person,
this sentence shall not override any jurisdiction provision set forth in the
Merger Agreement Service of any process, summons, notice or document by
registered mail or overnight courier addressed to any of the parties hereto at
the addresses above shall be effective service of process against such party for
any suit, action or proceeding brought in any such court.

 

12. Confidentiality.

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter or the Fee Letter or their terms or substance shall be
disclosed, directly or indirectly, to any other person or entity (including
other lenders, underwriters, placement agents, advisors or any similar persons)
except (a) to Braves and your and Braves’ respective officers, directors,
employees, affiliates, members, partners, stockholders, attorneys, accountants,
agents and advisors on a confidential basis, (b) if the Commitment Parties
consent in writing to such proposed disclosure, (c) that the Term Sheet and the
existence of this Commitment Letter (but not this Commitment Letter or the Fee
Letter) may be disclosed to any rating agency in connection with the
Transactions, (d) this Commitment Letter may be disclosed as may be required by
the rules, regulations, schedules and forms of the Securities and Exchange
Commission in connection with any filings with the Securities and Exchange
Commission (in which case you agree to inform us promptly thereof to the extent
lawfully permitted to do so), (e) to the extent in connection with the exercise
of any remedy or enforcement of any right under this Commitment Letter and/or
the Fee Letter, or (f) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or regulation or as requested by a governmental
authority (in which case you agree to inform us promptly thereof to the extent
lawfully permitted to do so); provided that (i) you may disclose the aggregate
amount of the fees (including upfront fees and original issue discount) payable
under the Fee Letter as part of generic disclosure regarding sources and uses
(but without disclosing any specific fees set forth therein) as part of a
disclosure of overall transaction fees and expenses in connection with any
syndication of the Incremental Term Facilities and (ii) you may disclose the
existence and terms of the Commitment Letter (but not the Fee Letter or the
contents thereof) in any syndication of the Incremental Term Facilities or in
any proxy or public filing requirement in connection with the Transactions. The
foregoing restrictions shall not apply with respect to the disclosure of this
Commitment Letter and the Fee Letter to any prospective additional lead arranger
or bookrunner or any other person receiving a title as contemplated by Section 2
hereof. In addition, the foregoing restrictions shall cease to apply in respect
of the existence and contents of this Commitment Letter (but not in respect of
the Fee Letter and its contents) on the earlier of (x) one year following the
termination of this Commitment Letter in accordance with its terms and (y) two
years following the Acceptance Date. Notwithstanding anything herein to the
contrary, in no event shall we disclose any such information to any Disqualified
Institutions.

Each Commitment Party and its affiliates will use all confidential information
provided to it or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent a Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
otherwise as required by applicable law or regulation or as requested by a
governmental authority (in which case such Commitment Party, to the extent
permitted by law, rule or regulation, agrees to inform you promptly thereof),
(b) upon the request or demand of any regulatory authority having jurisdiction
over such Commitment Party or any of its affiliates (in which case such
Commitment Party agrees to inform you promptly thereof prior to such disclosure,
unless such Commitment Party is prohibited by applicable law from so informing
you, or except in connection with any request as part of any audit or
examination conducted by bank accountants or any regulatory authority), (c) to
the extent that such information becomes publicly available other than by reason
of

 

12



--------------------------------------------------------------------------------

improper disclosure by such Commitment Party or any of its affiliates, (d) to
the extent that such information is received by such Commitment Party from a
third party that is not to such Commitment Party’s knowledge subject to
confidentiality obligations to you or Braves, (e) to the extent that such
information is independently developed by such Commitment Party or its
affiliates, in each case, so long as not based on information obtained in a
manner that would otherwise violate this provision, (f) to such Commitment
Party’s affiliates and their officers, directors, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information, (g) to prospective Lenders,
participants or assignees (or their respective advisors) or any potential
counterparty to any swap or derivative transaction relating to IMS, Braves or
any of their respective subsidiaries or any of their respective obligations (in
each case, other than Disqualified Institutions); provided that such disclosure
shall be made subject to the acknowledgment and acceptance by such prospective
Lender, participant or assignee or potential counterparty, on behalf of itself
and its advisors, that such information is being disseminated on a confidential
basis (on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you or Braves, as applicable, and such Commitment Party
including, without limitation, as set forth in the Confidential Information
Package or any confidential information memorandum or other marketing materials)
in accordance with the standard syndication process of such Commitment Party or
market standards for dissemination of such type of information which shall in
any event require “click through” or other affirmative action on the part of the
recipient to access such confidential information, (h) for purposes of
establishing a “due diligence” defense or (i) to ratings agencies; provided
that, in the case of this clause (i), such information is supplied only on a
customary basis after consulting with you. Each Commitment Party’s obligations
under this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the Incremental Term Facilities Documentation upon
the execution and delivery of the Incremental Term Facilities Documentation
and/or the Existing IMS Credit Agreement, as applicable, and in any event,
unless so earlier superseded, shall terminate two years from the Acceptance
Date. Such Commitment Party shall be principally liable to the extent any
confidentiality restrictions set forth herein are violated by one or more of its
affiliates or any of its or their respective employees, directors or officers.

 

13. Surviving Provisions.

The indemnification, payment of fees, confidentiality, jurisdiction, venue,
updating information, syndication, governing law, no agency or fiduciary duty
and waiver of jury trial provisions contained herein and in the Fee Letter and
this Section 13 shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the Initial
Lenders’ commitments hereunder and the Lead Arrangers’ agreements to provide the
services described herein; provided that (x) your obligations under this
Commitment Letter, other than those relating to confidentiality and to the
syndication of the Incremental Term Facilities, shall automatically terminate
and be superseded by the Incremental Term Facilities Documentation on the
Closing Date, and you shall be released from all liability in connection
therewith at such time and (y) your obligations under this Commitment Letter
relating to confidentiality and syndication of the Incremental Term Facilities
shall, to the extent the Syndication Date has not occurred, survive the
execution and delivery of the Incremental Term Facilities Documentation until
the Syndication Date). You may terminate this Commitment Letter and/or all or
any portion of any Initial Lender’s commitments with respect to any Incremental
Term Facility hereunder at any time subject to the provisions of the preceding
sentence.

 

14. PATRIOT ACT Notification.

We hereby notify you that pursuant to the requirements of the USA PATRIOT
Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law March 9,
2006) (the “Patriot Act”), each

 

13



--------------------------------------------------------------------------------

Commitment Party and each Lender is required to obtain, verify and record
information that identifies the Parent Borrower and each Guarantor (as defined
in the Existing IMS Credit Agreement), which information includes the name,
address, tax identification number and other information regarding the Parent
Borrower and each Guarantor that will allow such Commitment Party or such Lender
to identify the Parent Borrower and each Guarantor in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective as to each Commitment Party and each Lender.

 

15. Acceptance and Termination.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to counsel to the Lead Arrangers executed counterparts hereof and of
the Fee Letter not later than 11:59 p.m., New York City time, on May 10, 2016
(the “Acceptance Date”). The Commitment Parties’ commitments hereunder and
agreements contained herein will expire at such time in the event that the Lead
Arrangers have not received such executed counterparts in accordance with the
immediately preceding sentence. In the event that the Closing Date does not
occur on or before 11:59 p.m., New York City time on the date that is 5 Business
Days following March 31, 2017, then this Commitment Letter and the commitments
and undertakings of each Commitment Party hereunder shall automatically
terminate unless it shall, in its discretion, agree to an
extension. Notwithstanding anything in this paragraph to the contrary, the
termination of any commitment pursuant to this paragraph does not prejudice our
or your rights and remedies in respect of any breach of this Commitment Letter.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein, it
being acknowledged and agreed that the commitments provided hereunder are
subject solely to the conditions expressly stated in Section 6 of this
Commitment Letter.

[SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with this transaction.

 

Very truly yours,

GOLDMAN SACHS BANK USA

By:

 

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

[Signature Page to Project Cooperstown Commitment Letter]



--------------------------------------------------------------------------------

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with this transaction.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ Vanessa Chiu

  Name:   Vanessa Chiu   Title:   Executive Director

[Signature Page to Project Cooperstown Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: IMS HEALTH HOLDINGS,
INC. By:  

/s/ Jeffrey J. Ford

  Name:   Jeffrey J. Ford   Title:   Vice President & Treasurer IMS HEALTH
INCORPORATED By:  

/s/ Harvey Ashman

  Name:   Harvey Ashman   Title:   Senior Vice President & General Counsel

[Signature Page to Project Cooperstown Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE 1

INCREMENTAL TERM FACILITY COMMITMENTS

 

Initial Lender

   Incremental Term Facility  

GS Bank

     50 % 

JPMCB

     50 %    

 

 

 

Total:

     100 %    

 

 

 